United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2432
                                    ___________

Russell J. Frauendorfer,                 *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Dwight L. Fondren, Warden,               *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: April 29, 2010
                                 Filed: May 5, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Federal inmate Russell J. Frauendorfer appeals the district court’s1 dismissal of
his 28 U.S.C. § 2241 petition. Having reviewed the record de novo, see Mitchell v.
U.S. Parole Comm’n, 538 F.3d 948, 951 (8th Cir. 2008) (per curiam); Matheny v.
Morrison, 307 F.3d 709, 711-12 (8th Cir. 2002), we find no basis for reversal.



      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting in part the report and recommendations of the
Honorable Arthur J. Boylan, United States Magistrate Judge for the District of
Minnesota.
Accordingly, we deny Frauendorfer’s request for appointed counsel and we affirm.
See 8th Cir. R. 47B.
                     ______________________________




                                      -2-